DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
Allowable Subject Matter
Claims 1, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Following the applicant’s amendments to the claims filed 04/25/2022 the best available art for independent claims 1 and 19 remains the latch assembly taught by Schwab (WO 2004065734).  Schwab discloses a similar latch assembly having a housing and a pin extending from the housing.  Schwab also teaches a receiver positioned to receive the pin.  Schwab does not explicitly teach a hall effect sensor and thus relies on Landmann (US 6776251) and Sparenberg (US 8494680) to teach a hall effect sensor and an additional sensor to detect the presence of the receiver.  The combination of references fails to teach wherein the hall effect sensor and the additional sensor are mounted eon opposite sides of a common circuit board.  There would be no motivation to modify the combination of references to teach this limitation.  
Claim 18 is allowable for disclosing that the control circuit of each of the plurality of latch assemblies moves the latch assembly of the circuit to the closed position only after all of the plurality of latch assemblies are in the open position.  
Claims 6-18 and 20 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675